


Exhibit  10.4
 
FORM OF AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Employment Agreement”) is
made and entered into on this _____ day of ________, 2008, effective as of
January 3, 2006 (unless specifically stated otherwise), by and among SUMMIT
FINANCIAL GROUP, INC. (“Summit FGI”), a West Virginia corporation, and
______________________ (the “Employee”).
 
WHEREAS, Summit FGI offers the terms and conditions of employment hereinafter
set forth and Employee accepts such terms and conditions in consideration of his
employment with Summit FGI; and
 
WHEREAS, Employee and Summit FGI executed an employment agreement on January 3,
2006; and
 
WHEREAS, under Paragraph 18 said employment agreement may be modified by a
writing signed by all the parties thereto; and
 
WHEREAS, the parties hereto, in the interests of clarity and for other reasons
stated herein, and for the purpose of complying with the requirements of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), wish to
amend and restate this Employment Agreement, provided that all provisions
applicable to compliance under Code Section 409A shall be effective as of
January 3, 2006, and provided further that, notwithstanding any other provisions
of this amended and restated Employment Agreement, this amendment applies only
to amounts that would not otherwise be payable in 2006, 2007 or 2008 and shall
not cause (i) an amount to be paid in 2006 that would not otherwise be payable
in such year, (ii) an amount to be paid in 2007 that would not otherwise be
payable in such year, and (iii) an amount to be paid in 2008 that would not
otherwise be payable in such year, and to the extent necessary to qualify under
Transition Relief issued under said Code Section 409A to not be treated as a
change in the form and timing of a payment under section 409A(a)(4) or an
acceleration of a payment under section 409A(a)(3), Employee, by executing this
Employment Agreement, shall be deemed to
 

 
1

--------------------------------------------------------------------------------

 
 

have elected the timing and form of distribution provisions of this amended and
restated Employment Agreement, and to otherwise further revise the Employment
Agreement all on or before December 31, 2008.
 
NOW THEREFORE, in consideration of the promises and the respective covenants and
agreements of the parties herein contained, Summit FGI and Employee contract and
agree as follows:
 
1.           Definitions and Special Rules.  The following definitions and
special rules, in addition to any terms otherwise defined herein, shall apply to
this Employment Agreement.
 
(a)           “Change of Control” shall mean with respect to (i) Summit FGI or
an Affiliate for whom the Employee is performing services at the time of the
Change in Control Event; (ii) Summit FGI or any Affiliate that is liable for the
payment to the Employee hereunder (or all corporations liable for the payment if
more than one corporation is liable) but only if either the deferred
compensation is attributable to the performance of service by the Employee for
Summit FGI or such corporation (or corporations) or there is a bona fide
business purpose for Summit FGI or such corporation or corporations to be liable
for such payment and, in either case, no significant purpose of making Summit
FGI or such corporation or corporations liable for such payment is the avoidance
of Federal Income tax; or (iii) a corporation that is a majority shareholder of
a corporation identified in paragraph (i) or (ii) of this Paragraph, or any
corporation in a chain of corporations in which each corporation is a majority
shareholder of another corporation in the chain, ending in a corporation
identified in paragraph (i) or (ii) of this Paragraph, a Change in Ownership or
Effective Control or a Change in the Ownership of a Substantial Portion of the
Assets of a Corporation as defined in Section 409A of the Code, and the
regulations or guidance issued by the Internal Revenue Service thereunder,
meeting the requirements of a “Change in Control Event” thereunder.
 
(b)           “Salary” means the Employee’s average of annual base salary and
bonuses for the two full year periods immediately prior to the date of the
consummation of a Change of Control or for two full year periods immediately
preceding the date of Separation from Service, whichever is greater.
 

 
2

--------------------------------------------------------------------------------

 

(c)           “Good Cause” includes (i) Employee’s continued poor work
performance after written notice of and reasonable opportunity to correct
deficiencies; (ii) Employee’s behavior outside or on the job which affects the
ability of management of Summit FGI or its affiliates or co-workers to perform
their jobs and that is not corrected after reasonable written warning; (iii)
Employee’s failure to devote reasonable time to the job that is not corrected
after reasonable warning; (iv) any other significant deficiency in performance
by Employee that is not corrected after reasonable warning; (v) Employee’s
repeated negligence, malfeasance or misfeasance in the performance of Employee’s
duties that can reasonably be expected to have an adverse impact upon the
business and affairs of Summit FGI or its affiliates, provided, however that if
in the reasonable judgment of the Board of Directors of Summit FGI, the damage
incurred by Summit FGI as a result of Employee’s conduct is capable of being
substantially corrected, Summit FGI will give Employee thirty (30) days’ advance
notice of its intention to terminate for Good Cause under this section and a
reasonable opportunity to cure the cause of the possible termination to the
reasonable satisfaction of Summit FGI; (vi) Employee’s commission of any act
constituting theft, intentional wrongdoing or fraud; (vii) the conviction of the
Employee of a felony criminal offense in either state or federal court; (viii)
any single act by Employee constituting gross negligence or that causes material
harm to the reputation, financial condition or property of Summit FGI or its
affiliates.
 
(d)           “Disability” means unable as a result of a physical or mental
condition to perform Employee’s normal duties from day to day in Employee’s
usual capacity.
 
(e)           “Retirement” means Separation from Service by Employee in
accordance with Summit FGI’s retirement plan, including early retirement as
approved by the Board of Directors of Summit FGI.
 
(f)           “Good Reason” means a Change of Control in Summit FGI and the
occurrence of one or more of the following events prior to the expiration of
twenty-four (24) months after consummation of the Change of Control:
 
(i) a material decrease in the total amount of Employee’s base salary below its
level in effect on the date of consummation of the Change of Control, without
Employee’s prior written consent; or
 

 
3

--------------------------------------------------------------------------------

 

(ii) a material reduction in Employee’s job duties and responsibilities without
Employee’s prior written consent; or
 
(iii) a material geographical relocation of Employee without Employee’s prior
written consent, which shall be deemed to mean relocation to an office more than
twenty (20) miles from Employee’s location at the time of the Change of Control;
or
 
(iv) failure of Summit FGI to obtain assumption of this Employment Agreement by
its successor, which shall be deemed a material breach of this Employment
Agreement; or
 
(v) any purported termination of Employee’s employment which is not effected
pursuant to a notice of termination required in Paragraph 15 of this Employment
Agreement, which shall be deemed a material breach of this Employment Agreement.
 
Provided, that Employee provides notice to Summit FGI of the existence of the
occurring condition described in this Paragraph 1(f) no later than ninety (90)
days after the initial occurrence thereof, and Summit FGI fails to correct or
remedy the condition within thirty (30) days of receipt of such notice.
 
(g)           “Wrongful Termination” means termination of Employee’s employment
prior to the expiration of twenty-four (24) months after consummation of a
Change of Control for any reason other than at Employee’s option, Good Cause or
the death, Disability or Retirement of Employee.
 
(h)           “Separation from Service” means the severance of Employee’s
employment with Summit FGI or any other affiliate for any reason.  Employee
separates from service with Summit FGI or any other affiliate if he dies,
retires, separates from service because of the Employee’s Disability, or
otherwise has a termination of employment with Summit FGI or any other
affiliate.  However, the employment relationship is treated as continuing intact
while Employee is on military leave, sick leave, or other bona fide leave of
absence if the period of such leave does not exceed six months, or if longer, so
long as Employee’s right to
 

 
4

--------------------------------------------------------------------------------

 
 

reemployment with Summit FGI or any other affiliate is provided either by
statute or by contract.  If the period of leave exceeds six months and
Employee’s right to reemployment is not provided either by statute or by
contract, the employment relationship is deemed to terminate on the first date
immediately following such six-month period. Notwithstanding the foregoing,
where a leave of absence is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six months, where such impairment
causes the employee to be unable to perform the duties of his or her position of
employment or any substantially similar position of employment, a 29-month
period of absence may be substituted for such six-month period.  In addition,
notwithstanding any of the foregoing, the term “Separation from Service” shall
be interpreted under this Employment Agreement in a manner consistent with the
requirements of Code Section 409A including, but not limited to:
 
(i) an examination of the relevant facts and circumstances, as set forth in Code
Section 409A and the regulations and guidance thereunder, in the case of any
performance of services or availability to perform services after a purported
termination or Separation from Service;
 
(ii) in any instance in which such Employee is participating or has at any time
participated in any other plan which is, under the aggregation rules of Code
Section 409A and the regulations and guidance issued thereunder, aggregated with
this Employment Agreement and with respect to which amounts deferred hereunder
and under such other plan or plans are treated as deferred under a single plan
(hereinafter sometimes referred to as an “Aggregated Plan” or together as the
“Aggregated Plans”), then in such instance Employee shall only be considered to
meet the requirements of a Separation from Service hereunder if such Employee
meets (a) the requirements of a Separation from Service under all such
Aggregated Plans and (b) the requirements of a Separation from Service under
this Employment Agreement which would otherwise apply;
 

 
5

--------------------------------------------------------------------------------

 

(iii) in any instance in which Employee is an employee and an independent
contractor of Summit FGI or any other affiliate or any combination
thereof, Employee must have a Separation from Service in all such capacities to
meet the requirements of a Separation from Service hereunder, although,
notwithstanding the foregoing, if an Employee provides services both as an
employee and a member of the Board of Directors of Summit FGI or any other
affiliate or any combination thereof, the services provided as a director are
not taken into account in determining whether the Employee has had a Separation
from Service as an employee under this Employment Agreement, provided that
no plan in which such Employee participates or has participated in his capacity
as a director is an Aggregated Plan; and
 
(iv) a determination of whether a Separation from Service has occurred shall be
made in accordance with Treasury Regulations Section 1.409A-1(h)(4) or any
similar or successor law, regulation or guidance of like import, in the event of
an asset purchase transaction as described therein.
 
(i)           Date Payments Deemed Made.  In accordance with Code Section 409A
and to the extent permitted by said Code Section 409A and the regulations and
guidance issued thereunder, any payment to or on behalf of Employee under this
Employment Agreement shall be treated as having been made on a date specified in
this Employment Agreement if it is made on a later date within Employee’s same
taxable year as the designated date, or, if later, if made no later than the
fifteenth day of the third month after such designated date provided that, in
any event, Employee is not permitted, directly or indirectly, to designate the
taxable year of any payment.
 
(j)           Six-Month Delay.  Notwithstanding any other provisions of this
Employment Agreement, if Employee is a Specified Employee (within the meaning of
Code Section 409A) on Employee’s date of Separation from Service, then if any
payment of deferred compensation (within the meaning of Code Section 409A) is to
be made upon or based upon Employee’s Separation from Service other than by
death, under any provision of this
 

 
6

--------------------------------------------------------------------------------

 
 

Employment Agreement, and such payment of deferred compensation is to be made
within six months after Employee’s date of Separation from Service, other than
by death, then such payment shall instead be made on the date which is six
months after such Separation from Service of Employee (other than by death,)
provided further, however, that in the case of any payment of deferred
compensation which is to be made in installments, with the first such
installment to be paid on or within six months after the date of Separation from
Service other than by death, then in such event all such installments which
would have otherwise been paid within the date which is six months after such
Separation from Service of Employee (other than by death) shall be delayed,
aggregated, and paid, notwithstanding any other provision of this Employment
Agreement, on the date which is six months after such Separation from Service of
Employee (other than by death), with the remaining installments to continue
thereafter until fully paid hereunder.  Notwithstanding any of the foregoing, or
any other provision of this Employment Agreement, no payment of deferred
compensation upon or based upon Separation from Service may be made under this
Employment Agreement before the date that is six months after the date of
Separation from Service or, if earlier, the date of death, if Employee is a
Specified Employee on Employee’s date of Separation from
Service.  This Paragraph 1(j) shall only apply to delay the payment of deferred
compensation to Specified Employees as required by Code Section 409A and the
regulations and guidance issued thereunder.
 
2.           Term.  The initial term of this Employment Agreement shall be for
three (3) years, unless terminated sooner as provided herein.  Absent
termination by one of the parties as provided in this Employment Agreement, the
term of this Employment Agreement shall automatically be extended for unlimited
additional one (1) year term(s), in which case such term shall end one (1) year
from the date on which it is last renewed.
 
3.           Duties.  Employee shall perform and have all of the duties and
responsibilities of the Chief Financial Officer or such duties and obligations
that may be assigned to him from time to time by the Chief Executive Officer
and/or the Board of Directors of Summit FGI; provided any material changes to
Employee’s duties or obligations have been determined by the Board of Directors
and/or the Chief Executive Officer in their reasonable discretion to be
commensurate with duties and obligations that might be assigned to other
similarly-situated executive officers of the Company.  No later than five (5)
days after the Company materially
 

 
7

--------------------------------------------------------------------------------

 
 

changes Employee’s duties or obligations, Employee will give the Company written
notice if he believes a breach of this section has occurred and Company shall
have a reasonable opportunity to cure the cause of the possible breach.  Failure
by Employee to give the notice required under this section shall constitute a
waiver of his rights to claim a breach of this section arising from the specific
duties or obligations then at issue. If it is determined through arbitration
that the Company has breached this provision, then in consideration of the
compensation and benefits set forth herein, Company and Employee agree that any
damages received by Employee shall be limited to the amount Employee would be
entitled to had he been terminated not for Good Cause under paragraph 6 of this
Agreement.
 
Employee’s duties shall include, but not be limited to, managing the asset
liability and investment risk of Summit FGI, and overseeing the financial
reporting and disclosure obligations of Summit FGI.  Employee shall devote his
best efforts on a full-time basis to the performance of such duties.
 
4.           Compensation and Benefits.  During the term of this Employment
Agreement, including any extensions, Summit FGI agrees that Employee’s
compensation and benefits shall be as follows:
 
(a)           Base Salary.  Employee’s base salary shall be not less than One
Hundred Fifty Thousand Dollars ($150,000) per year, paid on a semi-monthly
basis.  Employee shall be considered for salary increases on the basis of merit
on an annual basis, with any future increases subject to the sole discretion of
Summit FGI.
 
(b)           Bonus.  In addition to the base salary provided for herein,
Employee shall be eligible for incentive-based bonuses subject to goals and
criteria to be determined by the Board of Directors of Summit FGI; provided,
however, that any such plans, if required to be aggregated for Code Section 409A
purposes with this Employment Agreement or any other agreement between Employee
and Summit FGI or any affiliate, shall not cause this Agreement to violate Code
Section 409A or the regulations and guidance issued thereunder.
 
(c)           Paid Leave.  Employee shall be entitled to all paid leave as
provided by Summit FGI to other similarly-situated officers.
 

 
8

--------------------------------------------------------------------------------

 

(d)           Fringe Benefits.  Except as specified below, Summit FGI shall
afford to Employee the benefit of all fringe benefits afforded to all other
similarly-situated employees of Summit FGI, including but not limited to
retirement plans, stock ownership or stock option plans, life insurance,
disability, health and accident insurance benefits or any other fringe benefit
plan now existing or hereinafter adopted by Summit FGI, subject to the terms and
conditions thereof. Provided, that any such plans, if required to be aggregated
for Code Section 409A purposes with this Employment Agreement or any other
agreement between Employee and Summit FGI or any affiliate, shall not cause this
Agreement to violate Code Section 409A or the regulations and guidance issued
thereunder.
 
(e)           Business Expenses.  Summit FGI shall reimburse Employee for
reasonable expenses incurred by Employee in carrying out his duties and
responsibilities, all provided such expense is incurred by Employee prior to
Separation from Service, including but not limited to reimbursing civic club
organization dues and reasonable expenses for customer entertainment. The
reimbursement of an eligible expense shall be made by Summit FGI no later than
the last day of Employee’s taxable year during which the expense was incurred,
or if later, the fifteenth day of the third month after such expense was
incurred, and Employee is required to request reimbursement and substantiate any
such expense no later than ten days prior to the last date on which Summit FGI
is required to provide reimbursement for such expense hereunder.  The amount of
expenses eligible for reimbursement under this Paragraph 4(e) during Employee’s
taxable year shall not affect the expenses eligible for reimbursement in any
other taxable year.  The right to reimbursement under this Paragraph 4(e) is not
subject to liquidation or exchange for another benefit.  In addition, the right
to reimbursement of eligible expenses under this Paragraph 4(e) is subject to
the provisions of Paragraph 1(j) to the extent applicable.
 
(f)           Automobile.  Summit FGI shall provide Employee with the use of an
automobile for the Employee’s business and personal use.  Summit FGI shall be
responsible for expenses associated with the vehicle including but not limited
to taxes, gasoline, licenses, maintenance, repair, insurance and reasonable
cellular phone charges.  Employee shall be subject to tax for his personal use
of the vehicle in accordance with the Internal Revenue Code and any applicable
state law.  Upon approval of the Chief Executive Officer of Summit FGI,
appropriate replacement vehicles shall be provided in the future, but in no
event less frequently than every
 

 
9

--------------------------------------------------------------------------------

 
 

third model year.  If Employee Separates from Service not for Good Cause, or if
Employee Separates from Service for Good Reason, or if Summit FGI terminates
Employee’s employment in a manner constituting Wrongful Termination which
results in Employee’s Separation from Service, then Employee shall be entitled
to retain the vehicle provided hereunder and title thereto shall be transferred
to Employee on the date of Employee’s Separation from Service, but in all other
respects the benefits provided under this Paragraph 4(f) shall cease upon
Employee’s Separation from Service.  In addition, notwithstanding anything to
the contrary herein, the following provisions will apply with respect to
benefits provided under this Paragraph 4(f):  (i) in-kind benefits provided
under this Paragraph 4(f) during any taxable year of Employee shall not affect
the in-kind benefits to be provided under this Paragraph 4(f) in any other
taxable year; (ii) if the provision of benefits under this Paragraph 4(f) is to
be done by means of reimbursement, the reimbursement of an eligible benefit
expense under this Paragraph 4(f) must be made on or before the last day of
Employee’s taxable year following the taxable year in which the expense was
incurred, (iii) no rights to reimbursement or in-kind benefits under this
Paragraph 4(f) shall be subject to liquidation or exchange for any other
benefit, and (iv) benefits provided under this Paragraph 4(f) shall be subject
to the provisions of Paragraph 1(j) to the extent applicable.
 
5.           Termination for Good Cause.  Subject to the provisions of Paragraph
7 below, if Employee terminates his employment with Summit FGI for any reason or
Summit FGI terminates Employee’s employment for Good Cause, Employee shall not
be entitled to any compensation other than that which is earned and payable as
of the effective date of termination of employment, which shall be paid to
Employee in accordance with Summit FGI’s normal payroll procedures.
 
6.           Termination Not for Good Cause.  Employee’s employment may be
terminated by Summit FGI for any reason permitted under applicable law so long
as Employee is given thirty (30) days advance written notice (or payment in lieu
thereof).  In the event of a termination pursuant to this paragraph resulting in
Employee’s Separation from Service, subject to the provisions of Paragraph 7
below, Employee shall be entitled to payment from Summit FGI equal to the base
salary compensation set forth in this Employment Agreement for the remaining
term of the Employment Agreement, or severance pay equal to 100% of his then
current annual
 

 
10

--------------------------------------------------------------------------------

 
 

base salary, whichever is greater.  Said cash payment shall be paid in a lump
sum on the date of Employee’s Separation from Service, subject to the provisions
of Paragraph 1(j) to the extent applicable.  The severance compensation set
forth in this Paragraph 6 shall not be duplicative of any compensation to which
Employee may be entitled pursuant to Paragraph 7 of this Employment
Agreement.  In the event that Employee is entitled to compensation pursuant to
Paragraph 7 of this Employment Agreement, this Paragraph 6 shall not apply.
 
7.           Termination for Good Reason or Wrongful Termination, or at
Employee’s Option Upon Change of Control.
 
(a)           Except as hereinafter provided, if Employee terminates his
employment with Summit FGI for Good Reason or Summit FGI terminates Employee’s
employment in a manner constituting Wrongful Termination, resulting in
Employee’s Separation from Service, Summit FGI hereby agrees to pay Employee a
cash payment equal to Employee’s Salary, on a monthly basis, multiplied by the
number of months between the date of Separation from Service and the date that
is twenty-four (24) months after the date of consummation of Change of Control;
provided that in no event shall Employee receive a lump sum payment that is less
than 100% of his Salary.  Said cash payment shall be paid in a lump sum on the
date of Employee’s Separation from Service, subject to the provisions of
Paragraph 1(j) to the extent applicable.  In addition, Employee shall have the
right to terminate his employment without reason at his option within six (6)
months after a Change of Control, resulting in Employee’s Separation from
Service, by giving written notice of termination.  In this case, Employee will
be entitled to receive a cash payment equal to seventy five percent of his
Salary, and said cash payment shall be paid in a lump sum on the date of
Employee’s Separation from Service, subject to the provisions of Paragraph 1(j)
to the extent applicable.
 
(b)           For the year in which Employee terminates his employment with
Summit FGI for Good Reason or Summit FGI terminates Employee’s employment in a
manner constituting Wrongful Termination, resulting in Employee’s Separation
from Service, Employee will be entitled to receive his reasonable share of
Summit FGI’s cash bonuses and employee benefit plan contributions, if any,
allocated in accordance with existing policies and procedures and authorized by
the Board of Directors of Summit FGI prior to the Change in Control.  The amount
of Employee’s cash incentive award shall not be reduced due to Employee not
being
 

 
11

--------------------------------------------------------------------------------

 
 

actively employed for the full year.  Such bonuses, if any, shall be paid to
Employee in a lump sum on the date of Employee’s Separation from Service, taking
into account the provisions of Paragraph 1(i), and subject to the provisions of
Paragraph 1(j) to the extent applicable.
 
(c)           If compensation pursuant to Paragraph 7(a) is payable, Employee
will continue to participate, without discrimination, for the number of months
between the date of Separation from Service and the date that is twenty-four
(24) months after the date of the consummation of the Change of Control, in
benefit plans (such as retirement, disability and medical insurance) maintained
after any Change of Control for employees, in general, of Summit FGI and/or any
successor organization(s), provided Employee’s continued participation is
possible under the general terms and conditions of such plans.  In the event
Employee’s participation in any such plan is barred, Summit FGI shall arrange to
provide Employee with benefits substantially similar to those which Employee
would have been entitled had his participation not been barred, but only for the
period of time specified in the preceding sentence.  Notwithstanding the
foregoing, if Employee terminates his employment after a Change of Control
without reason at his option, as permitted under Paragraph 7(a), then Employee
shall be entitled to receive the employee benefits contemplated in this
Paragraph 7(c) only for a period of six (6) months after the date of Separation
from Service.  However, in no event will Employee receive from Summit FGI the
employee benefits contemplated by this Paragraph 7(c) if Employee receives
comparable benefits from any other source.  With respect to any benefits
Employee receives under this Paragraph 7(c), the following provisions will
apply:  (i) in-kind benefits provided under this Paragraph 7(c) during any
taxable year of Employee shall not affect the in-kind benefits to be provided
under this Paragraph 7(c) in any other taxable year; (ii) if the provision of
benefits under this Paragraph 7(c) is to be done by means of reimbursement, the
reimbursement of an eligible benefit expense under this Paragraph 7(c) must be
made on or before the last day of Employee’s taxable year following the taxable
year in which the expense was incurred, (iii) no rights to reimbursement or
in-kind benefits under this Paragraph 7(c) shall be subject to liquidation or
exchange for any other benefit, and (iv) benefits provided under this Paragraph
7(c) shall be subject to the provisions of Paragraph 1(j) to the extent
applicable.
 

 
12

--------------------------------------------------------------------------------

 

(d)           The compensation set forth in this Paragraph 7 shall not be
duplicative of any compensation to which Employee may be entitled pursuant to
Paragraph 6 of this Employment Agreement.
 
8.           Other Employment. Employee shall not be required to mitigate the
amount of any payment provided for in this Employment Agreement by seeking other
employment.  The amount of any payment provided for in this Employment Agreement
shall not be reduced by any compensation earned or benefits provided (except as
set forth in Paragraph 7(c) above) as the result of employment by another
employer after the date of termination.
 
9.           Rights of Summit FGI Prior to the Change of Control.  This
Employment Agreement shall not affect the right of Summit FGI to terminate
Employee, or to reduce the salary or benefits of Employee, with or without Good
Cause, prior to any Change of Control; provided, however, any termination
resulting in Employee’s Separation from Service for any reason other than at
Employee’s option, Good Cause or the death, Disability or Retirement of Employee
that takes place before any Change of Control but after discussions have
commenced that result in a Change of Control shall be presumed to be a Wrongful
Termination, absent clear and convincing evidence to the contrary.
 
10.           Noncompetition and Nonsolicitation.  In consideration of the
covenants set forth herein, including but not limited to the compensation set
forth in Paragraphs 4, 6 and 7 above, Employee agrees as follows:
 
(a)           For the entire duration of Employee’s employment with Summit FGI
and for two (2) years following the termination of such employment for any
reason by either Employee or Summit FGI (the “Restricted Period”), Employee
shall not (i) within a seventy-five (75) mile radius of Summit FGI and/or its
affiliates directly or indirectly engage in any business or activity of any
nature whatsoever that is competitive with the business of Summit FGI or its
affiliates or (ii) sell or solicit the sale of, any services or products related
thereto, directly or indirectly, to any of Summit FGI’s or its affiliates’
customers or clients within the State of West Virginia, the Commonwealth of
Virginia or any other states in which Summit FGI and/or its affiliates conducts
such business or sells services in the future.  Notwithstanding the foregoing,
this noncompetition covenant shall not apply to the business and activities
conducted by Summit
 

 
13

--------------------------------------------------------------------------------

 
 

Mortgage, a division of Shenandoah Valley National Bank, unless such business
and activities are conducted in the State of West Virginia, Virginia or any
other state in which other affiliates of Summit FGI also engage in any business
or activity or sell or solicit services in the future.
 
(b)           Without limitation of the foregoing, during the Restricted Period,
Employee shall not serve as a proprietor, partner, officer, director,
stockholder, employee, sales representative or consultant for any organization,
company or business entity of any type that engages in any business or activity
of any nature whatsoever described in Paragraph 10(a) above, provided however
that this provision will not prohibit Employee from (i) owning bonds, non-voting
preferred stock or up to five percent (5%) of the outstanding common stock of
any such entity if such common stock is publicly traded, or (ii) accepting a
position with a nationally- recognized professional services firm, provided that
in such capacity, Employee does not render services, directly or indirectly, to
any client or customer of such firm that engages in any business or activity
described in Paragraph 10(a), above.
 
(c)           Employee acknowledges and agrees that in the event of the breach
or threatened breach of this provision, the harm and damages that will be
suffered by Summit FGI are not susceptible of calculation or determination with
a reasonable degree of certainty, and cannot be fully remedied by an award of
money damages or other remedy at law.  Employee further acknowledges and agrees
that considering Employee’s relevant background, education and experience,
Employee will be able to earn a livelihood without violating the foregoing
restrictions.  In addition to any and all other rights and remedies available to
Summit FGI in the event of any threatened, actual or continuing breach of this
covenant not to compete, Employee consents to and acknowledges Summit FGI’s
right and option to seek and obtain in any court of competent jurisdiction a
preliminary and/or permanent injunction in respect of any threatened, actual or
continuing breach of the covenant not to compete set forth herein.
 
(d)           In the event that this provision shall be deemed by any court or
body of competent jurisdiction to be unenforceable in whole or in part by reason
of its extending for too long a period of time, or too great a geographical area
or over too great a range of activities, or overly broad in any other respect or
for any other reason, then and in such event this Employment Agreement shall be
deemed modified and interpreted to extend over only such
 
14

--------------------------------------------------------------------------------



maximum period of time, geographical area or range of activities, or otherwise,
so as to render these provisions valid and enforceable, and as so modified,
these provisions shall be enforceable and enforced.
 
(e)           This Paragraph 10 shall not apply in any respect to Employee,
unless Employee agrees otherwise in writing, in the event of the consummation of
a Change in Control or in the event of Employee’s termination by Summit FGI for
other than Good Cause.
 
11.           Confidential Information.
 
(a)           Employee agrees not to use, publish or otherwise disclose (except
as Employee’s duties may require), either during or at any time subsequent to
his/her employment, any secret, proprietary or confidential information or data
of Summit FGI or any information or data of others that Summit FGI or its
affiliates is obligated to maintain in confidence.  Employee understands that
the use, publication or other disclosure of such information may violate privacy
rights, as well as expose Summit FGI or its affiliates to financial loss,
competitive disadvantage and/or embarrassment.  Employee also understands that
it is Employee’s duty to take adequate care to ensure that such secret,
proprietary or confidential information is not used, published or otherwise
disclosed by others.  Notwithstanding the foregoing, nothing herein shall
prevent Employee from utilizing the knowledge and experience he has acquired in
the banking industry.
 
(b)           Employee also agrees upon any termination of his/her employment to
deliver to Summit FGI promptly all items that belong to Summit FGI or that by
their nature are for the use of employees of Summit FGI only, including, without
limitation, all written and other materials that are of a secret, proprietary or
confidential nature relating to the business of Summit FGI and/or Summit FGI’s
affiliates.  All business developed and produced by Employee while in the employ
of Summit FGI is the exclusive property of Summit FGI unless specifically
excluded in this Agreement.  Employee shall not, during the term of this
Agreement or any time thereafter, intentionally interfere with any business or
contractual relationship of Summit FGI.
 

 
15

--------------------------------------------------------------------------------

 

(c)           For purposes of this Employment Agreement, the terms “secret” or
confidential” are used in the ordinary sense and do not refer to official
security classifications of the United States Government.  Without limitation,
examples of materials, information and data that are considered to be of a
secret or confidential nature are for purposes of this Employment Agreement
include but are not limited to drawings, manuals, customer lists, notebooks,
reports, models, inventions, formulas, incentive plans, processes, machines,
compositions, computer programs, accounting methods, business plans and
information systems including such materials, information and data that are in
machine-readable form.
 
12.           No Prior Obligation.  Other than this Employment Agreement,
Employee represents that there are no agreements, covenants or arrangements,
whether written or oral, in effect which would prevent him from rendering
service to Summit FGI during the term of this employment and he has not made and
will not make any commitments, become associated, either directly or indirectly,
in any manner, as partner, officer, director, stockholder, advisor, employee or
in any other capacity in any business or organization, unless such activity
complies with Summit FGI’s Code of Ethics.  Employee expressly agrees to
indemnify and hold harmless Summit FGI, its affiliates, and Summit FGI’s and its
affiliates’ directors, officers and employees from any and all liability
resulting from or arising under the breach of this representation and
warranty.  This indemnification is in addition to and not in substitution of
rights Summit FGI may have against Employee at common law or otherwise.
 
13.           Successors; Binding Agreement; Exclusive Remedy.
 
(a)           Summit FGI will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business stock and/or assets of Summit FGI, by agreement in form and
substance satisfactory to Employee, to expressly assume and agree to perform
this Employment Agreement.
 
(b)           This Employment Agreement and all rights of Employee hereunder
shall inure to the benefit of and be enforceable by Employee’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, and legatees.  If Employee should die while any amounts would still be
payable to him hereunder if he had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the
 

 
16

--------------------------------------------------------------------------------

 
 

terms of this Employment Agreement to Employee’s devisee, legatee, or other
designee or, if there be no such designee, to Employee’s estate.
 
(c)           This Employment Agreement shall represent the exclusive and only
remedy of Employee in the event a termination occurs after a Change in
Control.  Summit FGI and Employee agree that it is impossible to determine with
any reasonable accuracy the amount of prospective damages to either party should
Employee be terminated or terminate his employment during the term of this
Employment Agreement.  Summit FGI and Employee agree that the payment provided
herein is reasonable and not a penalty, based upon the facts and circumstances
of the parties at the time of entering this Employment Agreement, and with due
regard to future expectations.
 
14.           Arbitration. Except for any dispute arising out of the obligations
set forth in Paragraph 10 of this Employment Agreement, any dispute between the
parties arising out of or with respect to this Employment Agreement or any of
its provisions or Employee’s employment with Summit FGI shall be resolved by the
sole and exclusive remedy of binding arbitration.  Unless otherwise agreed by
the parties, the arbitration shall be conducted in Moorefield, West Virginia
under the auspices of, and in accordance with the rules of the American
Arbitration Association.  Any decision issued by an arbitrator in accordance
with this provision shall be final and binding on the parties thereto and not
subject to appeal or civil litigation.
 
15.           Notice.  For the purposes of this Employment Agreement, notices,
demands and other communications provided for in the Employment Agreement shall
be in writing and shall be deemed to have been duly given when delivered or
(unless otherwise specified) mailed by the United States registered mail, return
receipt requested, postage prepaid, addressed as follows:
 
If to
Employee:                                               _____________________
 
_____________________
 
_____________________
 

 
17

--------------------------------------------------------------------------------

 

If to Summit FGI:                                             Summit Financial
Group, Inc.
                                      Attn:  H. Charles Maddy, III, President &
CEO
                                      P. O. Box 179
                                     Moorefield, WV  26836
 
or such other address as any party may have furnished to the other in writing in
accordance herewith, except that notices of change of address shall be effective
only upon receipt.
 
16.           Indemnification.  To the fullest extent permitted under applicable
West Virginia law and federal banking law, Summit FGI agrees that it will
indemnify and hold Employee harmless from and against all costs and expenses,
including without limitation, all court costs and attorney’s fees, incurred by
Employee during his lifetime in defending any and all claims, demands,
proceedings, suits or actions actually instituted or threatened by third parties
involving this Employment Agreement, its validity or enforceability or with
respect to payments to be made pursuant thereto; provided, that in the event
Employee becomes entitled to reimbursement under this Paragraph 16, the
following provisions shall apply:  (i) reimbursement provided under this
Paragraph 16 during any taxable year of Employee shall not affect reimbursement
to be provided under this Paragraph 16 in any other taxable year; (ii)
reimbursement under this Paragraph 16 shall be made thirty (30) days after
Employee requests reimbursement hereunder, provided that in no event shall any
payment under this Paragraph 16 be made after the last day of Employee’s taxable
year following the taxable year in which the expense was incurred, (iii) no
rights to reimbursement under this Paragraph 16 shall be subject to liquidation
or exchange for any other benefit, and (iv) reimbursement provided under this
Paragraph 16 shall be subject to the provisions of Paragraph 1(j) to the extent
applicable.
 
17.           Additional Payment by Summit FGI.
 
a.           Gross-Up Payment.  Notwithstanding anything in this Employment
Agreement to the contrary, in the event it shall be determined that any payment
or distribution by Summit FGI and any of its subsidiaries and affiliates to or
for the benefit of Employee (whether paid or payable or distributed or
distributable pursuant to this Employment Agreement, the Executive Salary
Continuation Agreement between Summit FGI and Employee, or any other agreement,
contract, plan or arrangement, but determined without regard to any additional
payments required under this Paragraph 17) (any such payments and distributions
collectively referred to as
 

 
18

--------------------------------------------------------------------------------

 
 

“Payments”), would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended, or any similar tax that may
hereinafter be imposed or any interest and penalties with respect to such excise
tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then Summit FGI shall
pay to Employee an additional payment (the “Gross-Up Payment”) equal to one
hundred percent (100%) of the Excise Tax and one hundred percent (100%) of the
amount of any federal, state and local income taxes and Excise Tax imposed on
the Gross-Up Payment, all provided that any and all such Gross-Up Payment or
Payments shall be paid to Employee thirty (30) days after Employee remits the
taxes with respect to which such Gross-Up Payment is made, all subject to the
provisions of Paragraph 1(j) to the extent applicable.
 
b.           Determination of Gross-Up Payment.  All determinations required to
be made under this paragraph 17 including whether a Gross-Up Payment is required
and the amount of such Gross-Up Payment, shall be made by the firm of
independent accountants selected by Summit FGI to audit its financial statements
(the “Accounting Firm”) which shall provide either before or no later than
twenty (20) days after Employee remits any such taxes, detailed supporting
calculations both to Summit FGI and Employee.  In the event that the Accounting
Firm is serving as accountant or auditor for the individual, entity or group
effecting a “change in control,” Employee shall appoint another nationally
recognized accounting firm to make, either before or no later than twenty (20)
days after Employee remits any such taxes, the determinations required hereunder
(which accounting firm shall then be referred to as the “Accounting Firm”
hereunder).  All fees and expenses of the Accounting Firm shall be borne solely
by Summit FGI.
 
18.           Miscellaneous.  No provisions of this Employment Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by Employee and authorized officers of Summit FGI,
all provided that (i) no modification, waiver or discharge shall be effective if
it would, if effective, cause this Employment Agreement to violate Code Section
409A and the regulations and guidance thereunder or cause any amount of
compensation or payment hereunder to be subject to a penalty tax under Code
Section 409A and the regulations and guidance issued thereunder, which amount of
compensation or payment would not have been subject to a penalty tax under Code
Section 409A and the regulations and guidance thereunder in the absence of such
modification, waiver or
 

 
19

--------------------------------------------------------------------------------

 
 

discharge, and (ii) the provisions of this paragraph 18 are irrevocable.  No
waiver by either party hereto at any time of any breach by the other hereto of,
or compliance with, any condition or provisions of this Employment Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or any prior or subsequent time.
 
19.           Validity.  The invalidity or unenforceability of any provision or
provisions of this Employment Agreement shall not affect the validity or
enforceability of any other provisions of this Employment Agreement, which shall
remain in full force and effect.
 
IN WITNESS WHEREOF, the parties have caused this Employment Agreement to be
signed as of the day and year first above written.
 
SUMMIT FINANCIAL GROUP, INC.
 
By:  /s/ H. Charles Maddy, III                 
 
Its:  President                                           






                                                                       
                                  EMPLOYEE NAME

 
20

--------------------------------------------------------------------------------